Citation Nr: 1637192	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  10-48 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for macular pucker of the right eye.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1975 to May 1981 and from June 1983 to July 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

While the Veteran requested a Board video-conference hearing before a Veterans Law Judge in his November 2010 substantive appeal (VA Form 9), he subsequently withdrew such request in October 2011.  38 C.F.R. §§ 20.702(e), 20.704(e) (2015).

In April 2014, the Board remanded the case for additional development and it now returns for further appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

In April 2014, the Board remanded the appeal, in pertinent part, to request that the Veteran provide information as to the frequency and duration of a right eye flare-up.  In addition, he was to be requested to describe any causes, or precipitating factors, for flare-ups.  Thereafter, the AOJ was directed to assist the Veteran in obtaining an examination during a flare-up, if he desired.  Following the Board's remand, the AOJ sent the Veteran a letter in May 2014 requesting that he provide information as to the frequency and duration of his right eye flare-up.  In addition, he was requested to describe any causes, or precipitating factors, for flare-ups.  Thereafter, the Veteran submitted a statement in June 2014 identifying the VA Medical Centers where he had been treated for his right eye disability.  However, he was not provided a VA examination so as to ascertain the current nature and severity of such condition, to include during a flare-up. 

Furthermore, the Board notes that, during his most recent VA examination in February 2009, the Veteran's right eye corrected vision was 20/60.  Thereafter, the evidence shows that the Veteran's visual acuity has further deteriorated.  See VA treatment record (September 17, 2012) (showing that corrected right eye vision was 20/400); Appellate Brief (July 2016).  As such, the Board finds that a remand is necessary in order to ascertain the current nature and severity of the Veteran's right eye disability, to include during a flare-up.

Finally, while on remand, the Veteran should be given an opportunity to identify any records relevant to the claim on appeal that have not been obtained.  Thereafter, all identified records, to include updated VA treatment records dated from April 2014 to present, should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claim on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records, to include updated VA treatment records from April 2014 to the present, should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. § 3.159(e).

2.  After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination in order to determine the current nature and severity of his right eye disability, to be conducted, if possible, during a flare-up.  Any evaluations, studies, and tests deemed necessary by the examiner should be conducted.  

The examiner should describe the nature and severity of all manifestations of the Veteran's right eye disability.  Visual acuity and field of vision testing should be accomplished.  The examiner should also describe any additional functional impairment during a flare-up, either as a result of testing during such a flare-up or based upon the Veteran's description of a flare-up.  The examiner should further describe the functional impact the Veteran's right eye disability has on his daily life and employment.

The examination report must include a complete rationale for all opinions expressed.

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________________________
A. JAEGER
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

